Appeals (1) from a decision of the Unemployment Insurance Appeal Board, filed September 17, 1996, which, upon reconsideration, adhered to its previous decision ruling that claimant was ineligible to receive unemployment insurance benefits because she did not have sufficient weeks of employment to file a valid original claim, and (2) from a decision of the Board, filed November 14, 1996, which denied claimant’s application for reopening and reconsideration of the prior decision.
As part of the employer’s reduction in workforce, claimant voluntarily resigned from her employment, in consideration for which she received dismissal pay from January 3, 1995 through November 5, 1995. The payments were guaranteed, even if claimant obtained new employment during this period. Claimant remained unemployed up to the time she applied for unemployment insurance benefits on December 6, 1995. We agree with the decision of the Unemployment Insurance Appeal Board that claimant was ineligible to receive benefits because she lacked sufficient weeks of employment in her base period, having been employed during only five of the 52 weeks preceding her application (see, Labor Law § 527 [1] [d]). The fact that the employer may have, as claimant argues, labeled the payments as “salary continuance” is not dispositive in this case (see, Matter of Woody [Roberts], 139 AD2d 879, 880). It is uncontested that claimant performed no work for any employer during the time she collected dismissal pay. Hence, this period did not constitute a period of employment that would render claimant eligible for benefits (see, Matter of Terranova [Hudacs], 211 AD2d 847, 848; Matter of Barrett [Hudacs], 191 AD2d 920, 921).
*663Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decisions are affirmed, without costs.